t c summary opinion united_states tax_court luciano v flores petitioner v commissioner of internal revenue respondent docket no 5411-02s filed date luciano v flores pro_se michael w lloyd and sara j barkley for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure the issues are whether petitioner is entitled to greater deductions for schedule c profit or loss from business_expenses than that allowed by respondent and whether petitioner is liable for the addition_to_tax under sec_6651 for petitioner resided in commerce city colorado at the time the petition was filed post-trial motions on date the court received a document from petitioner entitled motion to admit evidence attached to that document were literally hundreds of documents most of which appear to be receipts as far as we can tell however these documents are in no particular order nor are there any explanations as to what the documents relate accordingly this document and the attachments thereto will be returned to petitioner unfiled prior to the trial on date petitioner and respondent executed a stipulation of facts that essentially provided that petitioner had substantiated approximately dollar_figure in expenses on date petitioner submitted a document in the notice_of_deficiency respondent also determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the taxable_year in the petition petitioner did not raise the taxable_year and those determinations are not before the court that has been filed as petitioner’s motion to be relieved of the stipulation of facts as we understand the gist of this motion is that even though petitioner signed the stipulation of facts on the advice of his accountant he had not been able to present all of his receipts petitioner also submitted a document entitled motion to be released of trial memorandum the only trial memorandum contained in this case was filed by respondent trial memorandums are used as an information tool in the preparation of a trial and are not evidence as such this document is improper and will be returned to petitioner unfiled when this case was originally called for trial on monday date petitioner was not ready for trial he had turned over to respondent’s counsel some records the previous friday his records were not organized in categories of expenses the case was set for trial on the following day and petitioner was instructed to organize his records petitioner did not organize the records in submitting the records in this fashion petitioner essentially asks this court to conduct an accounting analysis of his business that is not a function of this court the notice_of_deficiency was issued date and petitioner was surely aware of respondent’s determination that he had not substantiated the deductions for the schedule c expenses he had claimed the case was set for trial months later petitioner had the help of an accountant and he still had not organized his records this is inexcusable petitioner’s posttrial motion to be relieved of the stipulation of facts and the other documents referred to above are simply a continuation of this conduct petitioner’s motion will be denied the deductions for reasons that are apparent we combine our findings of facts with our discussion petitioner was a residential building contractor during the parties agree that petitioner had gross_receipts of dollar_figure while he did have a checking account petitioner received from his customers and paid to his suppliers mostly cash petitioner kept no books of record of his income or expenses rather he seems to have used a record- keeping method of throwing receipts in a box and thereafter ignoring the box when the return was prepared on schedule c petitioner claimed total expenses of dollar_figure or approximately percent of his gross_receipts even though he prepared the return petitioner cannot explain the entries on the return upon examination respondent disallowed dollar_figure of the expenses claimed under respondent’s view petitioner’s expenses were approximately percent of his gross_receipts at trial petitioner’s testimony was often vague and contradictory many of the receipts that petitioner presented are made out to his brother who was also a contractor and or his girlfriend but even if we accepted petitioner’s testimony that these people acted as his agents there are items that have a hollow ring for example petitioner testified that his cell phone was in his girlfriend’s name however deductions are alleged for two phones ordinarily we would be inclined to simply hold that petitioner has not carried his burden of proof3 see rule and sustain respondent’s determination we believe however that most of the problem results from ignorance of any type of bookkeeping skills and requirements furthermore we are concerned that notwithstanding the failures in petitioner’s case respondent’s determination that petitioner’s expenses were percent of his gross_income is erroneous during a general building contractor’s expenses were approximately percent of the gross_income see internal_revenue_service statistics of income bulletin p soi summer we are therefore fairly confident that petitioner did have some expenses in addition to those allowed by respondent in such circumstances although absolute certainty is usually impossible courts have allowed deductions based on a close approximation but bearing heavily against the taxpayer it would be ludicrous to say that under these circumstance sec_3 petitioner is entitled to shift the burden_of_proof to respondent under sec_7491 to say the least he did not maintain adequate_records or present credible_evidence see sec_7491 whose inexactitude is of his own making see 39_f2d_540 2d cir in making such an approximation we start with the consideration of the percent figure derived from soi but we recognize that there are expenses contained in that figure such as employee benefit programs commissions profit-sharing_plans etc that petitioner did not incur accordingly we believe that petitioner’s expenses would have been approximately percent of his revenues or dollar_figure with respect to the addition_to_tax under sec_6651 the parties have stipulated that the return was filed date almost months after the return should have been filed and petitioner has offered no evidence that the late filing was due to reasonable_cause and not willful neglect we sustain respondent’s determination of the sec_6651 addition_to_tax for see 469_us_241 reviewed and adopted as the report of the small_tax_case division an appropriate order will be issued and decision will be entered under rule
